UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1533


EVANS IHENACHOR,

                    Plaintiff - Appellant,

             v.

JUDGE J. FREDERICK PRICE; JUDGE THOMAS G. ROSS; THE STATE OF
MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-03342-ELH)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Evans Ihenachor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Evans Ihenachor appeals the district court’s orders dismissing his civil action as

barred by Eleventh Amendment and judicial immunity and denying his Fed. R. Civ. P.

59(e) motion to alter or amend judgment and motion seeking leave to amend his complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Ihenachor v. Price, No. 1:18-cv-03342-ELH (D. Md.

Mar. 29 & Apr. 16, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2